MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00901-CV

 DONNA KOHLHAUSEN, AS INDEPENDENT EXECUTOR OF THE ESTATE OF
              VALLEYSSA JOSTE CERRA, Appellant

                                           V.

 BRIAN KEITH BAXENDALE, AS INDEPENDENT EXECUTOR OF THE ESTATE
    OF KELLEY WILLIAM JOSTE AKA WILLIAM KELLEY JOSTE, Appellee

   Appeal from the Probate Court No. 2 of Harris County. (Tr. Ct. No. 295986-401).

TO THE PROBATE COURT NO. 2 OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 13th day of March 2018, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on August 11, 2015. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                   The Court orders that the appellant, Donna
             Kohlhausen, as Independent Executor of the Estate of
             Valleyssa Joste Cerra, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 13, 2018.

              Panel consists of Justices Bland, Massengale, and Lloyd.
              Opinion delivered by Justice Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT